UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6694



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


CLAYTON DOUGLAS DANGERFIELD,       a/k/a     Robert
Douglas Dangerfield,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-94-301, CA-97-1127-18-2)


Submitted:   October 8, 1998               Decided:   November 16, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clayton Douglas Dangerfield, Appellant Pro Se. Matthew R. Hubbell,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clayton Douglas Dangerfield seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West 1994 & Supp. 1998). We have reviewed the record and the dis-

trict court’s opinion and find no reversible error. Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Dangerfield, No.

98-6694 (D.S.C. March 19, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2